EXHIBIT 10.1

 

FIBROCELL SCIENCE, INC.

2009 EQUITY INCENTIVE PLAN

(as amended June 20, 2014)

 

TABLE OF CONTENTS

 

 

 

 

Page

1.

Purpose

 

2

2.

Definitions

 

2

3.

Administration

 

4

4.

Grants

 

4

5.

Shares Subject to the Plan

 

5

6.

Eligibility for Participation

 

5

7.

Options

 

5

8.

Stock Units

 

7

9.

Stock Awards

 

8

10.

Stock Appreciation Rights and Other Stock-Based Awards

 

8

11.

Qualified Performance-Based Compensation

 

9

12.

Deferrals

 

10

13.

Withholding of Taxes

 

10

14.

Transferability of Grants

 

11

15.

Consequences of a Change of Control

 

11

16.

Requirements for Issuance of Shares

 

11

17.

Amendment and Termination of the Plan

 

12

18.

Miscellaneous

 

12

 

EXHIBITS

 

A. FORM OF INCENTIVE OPTION GRANTS

 

B. FORM OF NONQUALIFIED OPTION GRANTS

 

C. FORM OF BOARD OF DIRECTORS GRANTS

 

--------------------------------------------------------------------------------


 

FIBROCELL SCIENCE, INC.

 

2009 EQUITY INCENTIVE PLAN

 

1.             Purpose and Objectives

 

The Fibrocell Science, Inc. 2009 Equity Incentive Plan (the “Plan”) is designed
to align the interests of (i) designated employees of Fibrocell Science, Inc.
(the “Company”) and its subsidiaries, (ii) non-employee members of the board of
directors of the Company, and (iii) consultants and key advisors of the Company
and its subsidiaries with the interests of the Company’s stockholders and to
provide incentives for such persons to exert maximum efforts for the success of
the Company. By extending the opportunity to receive grants of stock options,
stock units, stock awards, stock appreciation rights and other stock-based
awards, the Company believes that the Plan will encourage the participants to
contribute materially to the growth of the Company, thereby benefiting the
Company’s shareholders, and will align the economic interests of the
participants with those of the shareholders. The Plan may furthermore be
expected to benefit the Company and its stockholders by making it possible for
the Company to attract and retain the best available talent. The Plan shall be
effective as of September 3, 2009.

 

2.             Definitions

 

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

 

(a)           “Board” means the Company’s Board of Directors.

 

(b)           “Cause” means, except to the extent otherwise specified by the
Committee, a finding by the Committee of a Participant’s incompetence in the
performance of duties, disloyalty, dishonesty, theft, embezzlement, or
unauthorized disclosure of customer lists, product lines, processes or trade
secrets of the Employer, individually or as an employee, partner, associate,
officer or director of any organization.

 

(c)           “Change of Control” shall be deemed to have occurred if:

 

(i)            Any “person” (as such term is used in sections 13(d) and 14(d) of
the Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of a transaction in which the Company becomes a subsidiary
of another corporation and in which the shareholders of the Company, immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such shareholders to more than 50% of all votes to
which all shareholders of the parent corporation would be entitled in the
election of directors;

 

(ii)           The consummation of (i) a merger or consolidation of the Company
with another corporation where the shareholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such shareholders to more
than 50% of all votes to which all shareholders of the surviving corporation
would be entitled in the election of directors, (ii) a sale or other disposition
of all or substantially all of the assets of the Company, or (iii) a liquidation
or dissolution of the Company; or

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Committee” means the Compensation Committee of the Board or
another committee appointed by the Board to administer the Plan, or in the
absence of such committee, the entire Board. Grants that are intended to be
“qualified performance-based compensation” under section 162(m) of the Code
shall be made by a committee that consists of two or more persons appointed by
the Board, all of whom shall be “outside directors” as defined under
section 162(m) of the Code and related Treasury regulations.

 

2

--------------------------------------------------------------------------------


 

(f)            “Company” means Fibrocell Science, Inc. and any successor
corporation.

 

(g)           “Company Stock” means the common stock of the Company.

 

(h)           “Consultant” means a consultant or advisor who performs services
for the Employer and who renders bona fide services to the Employer, if the
services are not in connection with the offer and sale of securities in a
capital-raising transaction and the Consultant does not directly or indirectly
promote or maintain a market for the Employer’s securities.

 

(i)            “Disability” means a Participant’s becoming disabled within the
meaning of section 22(e)(3) of the Code, within the meaning of the Employer’s
long-term disability plan applicable to the Participant, or as otherwise
determined by the Committee.

 

(j)            “Effective Date” of the Plan means September 3, 2009.

 

(k)           “Employee” means an employee of the Employer (including an officer
or director who is also an employee).

 

(l)            “Employer” means the Company and its subsidiaries.

 

(m)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(n)           “Exercise Price” means the per share price at which shares of
Company Stock may be purchased under an Option, as designated by the Committee.

 

(o)           “Fair Market Value” of Company Stock means, unless the Committee
determines otherwise with respect to a particular Grant, (i) if the principal
trading market for the Company Stock is the NYSE Amex, the NASDAQ Global Market,
the NASDAQ Capital Market or another national securities exchange, the “closing
transaction” price at which shares of Company Stock are traded on such
securities exchange on the relevant date or (if there were no trades on that
date) the latest preceding date upon which a sale was reported, (ii) if the
Company Stock is not principally traded on a national securities exchange, but
is quoted on the NASD OTC Bulletin Board (“OTCBB”) or the Pink Sheets, the last
reported “closing transaction” price of Company Stock on the relevant date, as
reported by the OTCBB or Pink Sheets, or, if not so reported, as reported in a
customary financial reporting service, as the Committee determines, or (iii) if
the Company Stock is not publicly traded or, if publicly traded, is not subject
to reported closing transaction prices as set forth above, the Fair Market Value
per share shall be as determined by the Committee. Notwithstanding the
foregoing, for federal, state and local income tax purposes, the Fair Market
Value may be determined by the Committee in accordance with uniform and
non-discriminatory standards adopted by it from time to time.

 

(p)           “Grant” means an Option, Stock Unit, Stock Award, SAR or Other
Stock-Based Award granted under the Plan.

 

(q)           “Grant Agreement” means the written instrument that sets forth the
terms and conditions of a Grant, including all amendments thereto.

 

(r)            “Incentive Stock Option” means an Option that is intended to meet
the requirements of an incentive stock option under section 422 of the Code.

 

(s)            “Non-Employee Director” means a member of the Board who is not an
employee of the Employer.

 

(t)            “Nonqualified Stock Option” means an Option that is not intended
to be taxed as an incentive stock option under section 422 of the Code.

 

3

--------------------------------------------------------------------------------


 

(u)           “Option” means an option to purchase shares of Company Stock, as
described in Section 7.

 

(v)           “Other Stock-Based Award” means any Grant based on, measured by or
payable in Company Stock (other than a Grant described in Sections 7, 8 or 9 of
the Plan), as described in Section 10.

 

(w)          “Participant” means an Employee, Consultant or Non-Employee
Director designated by the Committee to participate in the Plan.

 

(x)           “Plan” means this Fibrocell Science, Inc. 2009 Equity Incentive
Plan, as in effect from time to time.

 

(y)           “SAR” means a stock appreciation right as described in Section 10.

 

(z)           “Stock Award” means an award of Company Stock as described in
Section 9.

 

(aa)         “Stock Unit” means an award of a phantom unit representing a share
of Company Stock, as described in Section 8.

 

3.             Administration

 

(a)           Committee.  The Plan shall be administered and interpreted by the
Committee. Ministerial functions may be performed by an administrative committee
comprised of Company employees appointed by the Committee.

 

(b)           Committee Authority.  The Committee shall have the sole authority
to (i) determine the Participants to whom Grants shall be made under the Plan,
(ii) determine the type, size and terms and conditions of the Grants to be made
to each such Participant, (iii) determine the time when the grants will be made
and the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 17 below, and (v) deal with any other matters arising
under the Plan.

 

(c)           Committee Determinations.  The Committee shall have full power and
express discretionary authority to administer and interpret the Plan, to make
factual determinations and to adopt or amend such rules, regulations, agreements
and instruments for implementing the Plan and for the conduct of its business as
it deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.

 

4.             Grants

 

(a)           Grants under the Plan may consist of Options as described in
Section 7, Stock Units as described in Section 8, Stock Awards as described in
Section 9, and SARs or Other Stock-Based Awards as described in Section 10. All
Grants shall be subject to such terms and conditions as the Committee deems
appropriate and as are specified in writing by the Committee to the Participant
in the Grant Agreement.

 

(b)           All Grants shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Grant, that all decisions
and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under such Grant. Grants under a particular Section of the Plan need
not be uniform as among the Participants.

 

4

--------------------------------------------------------------------------------


 

5.             Shares Subject to the Plan

 

(a)           Shares Authorized.  The aggregate number of shares of Company
Stock that may be issued under the Plan is 5,600,000 shares, subject to
adjustment as described in subsection (d) below.

 

(b)           Source of Shares; Share Counting.  Shares issued under the Plan
may be authorized but unissued shares of Company Stock or reacquired shares of
Company Stock, including shares purchased by the Company on the open market for
purposes of the Plan. If and to the extent Options and SARs granted under the
Plan terminate, expire, or are canceled, forfeited, exchanged or surrendered
without having been exercised, and if and to the extent that any Stock Awards,
Stock Units or Other Stock-Based Awards are forfeited or terminated, or
otherwise are not paid in full, the shares reserved for such Grants shall again
be available for purposes of the Plan.

 

(c)           Grants.  All Grants under the Plan shall be expressed in shares of
Company Stock. All cash payments shall equal the Fair Market Value of the shares
of Company Stock to which the cash payments relate.

 

(d)           Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance under the
Plan, the maximum number of shares of Company Stock for which any individual may
receive Grants in any year, the number of shares covered by outstanding Grants,
the kind of shares issued and to be issued under the Plan, and the price per
share or the applicable market value of such Grants may be appropriately
adjusted by the Committee to reflect any increase or decrease in the number of,
or change in the kind or value of, issued shares of Company Stock to preclude,
to the extent practicable, the enlargement or dilution of rights and benefits
under such Grants; provided, however, that any fractional shares resulting from
such adjustment shall be eliminated. Any adjustments determined by the Committee
shall be final, binding and conclusive.  To the extent that any Grant is subject
to section 409A of the Code, or becomes subject to section 409A of the Code as a
result of any adjustment made hereunder, such adjustment shall be made in
compliance with section 409A of the Code.

 

6.             Eligibility for Participation

 

(a)           Eligible Persons.  All Employees, Consultants and Non-Employee
Directors shall be eligible to participate in the Plan.

 

(b)           Selection of Participants.  The Committee shall select the
Employees, Consultants and Non-Employee Directors to receive Grants and shall
determine the number of shares of Company Stock subject to each Grant.

 

7.             Options

 

(a)           General Requirements.  The Committee may grant Options to an
Employee, Consultant or Non-Employee Director upon such terms and conditions as
the Committee deems appropriate under this Section 7. The Committee shall
determine the number of shares of Company Stock that will be subject to each
Grant of Options to Employees, Consultants and Non-Employee Directors.

 

(b)           Type of Option, Price and Term

 

(i)            The Committee may grant Incentive Stock Options or Nonqualified
Stock Options or any combination of the two, all in accordance with the terms
and conditions set forth herein. Incentive Stock Options may be granted only to
Employees of the Company or its parents or subsidiaries, as defined in
section 424 of the Code. Nonqualified Stock Options may be granted to Employees,
Consultants or Non-Employee Directors.

 

5

--------------------------------------------------------------------------------


 

(ii)           The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee; provided, however, that the Exercise Price for an
Option (including Incentive Stock Options or Nonqualified Stock Options) will be
equal to, or greater than, the Fair Market Value of a share of Company Stock on
the date the Option is granted and further provided that an Incentive Stock
Option may not be granted to an Employee who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary, as defined in section 424 of
the Code, unless the Exercise Price per share is not less than 110% of the Fair
Market Value of the Company Stock on the date of grant

 

(iii)          The Committee shall determine the term of each Option, which
shall not exceed ten years from the date of grant. However, an Incentive Stock
Option that is granted to an Employee who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary, as defined in section 424 of
the Code, may not have a term that exceeds five years from the date of grant.

 

(iv)          To the extent the Company is unable to obtain shareholder approval
of the Plan within one year of the Effective Date, any Incentive Stock Options
issued pursuant to the Plan shall automatically be considered Nonqualified Stock
Options, and to the extent a holder of an Incentive Stock Option exercises his
or her Incentive Stock Option prior to such shareholder approval date, such
exercised Option shall automatically be considered to have been a Nonqualified
Stock Option.

 

(c)           Exercisability of Options.

 

(i)            Options shall become exercisable in accordance with such terms
and conditions as may be determined by the Committee and specified in the Grant
Agreement. The Committee may accelerate the exercisability of any or all
outstanding Options at any time for any reason.

 

(ii)           The Committee may provide in a Grant Agreement that the
Participant may elect to exercise part or all of an Option before it otherwise
has become exercisable. Any shares so purchased shall be restricted shares and
shall be subject to a repurchase right in favor of the Company during a
specified restriction period, with the repurchase price equal to the lesser of
(A) the Exercise Price or (B) the Fair Market Value of such shares at the time
of repurchase, or such other restrictions as the Committee deems appropriate. 
Notwithstanding the foregoing, to the extent that an Option would otherwise be
exempt from section 409A of the Code, the Committee may only include such a
provision in a Grant Agreement for such an Option if the inclusion of such a
provision will not cause that Option to become subject to section 409A of the
Code.

 

(iii)          Options granted to persons who are non-exempt employees under the
Fair Labor Standards Act of 1938, as amended, may not be exercisable for at
least six months after the date of grant (except that such Options may become
exercisable, as determined by the Committee, upon the Participant’s death,
Disability or retirement, or upon a Change of Control or other circumstances
permitted by applicable regulations).

 

(d)           Termination of Employment or Service.  Upon termination of
employment or the services of a Participant, an Option may only be exercised as
follows:

 

(i)            In the event that a Participant ceases to be employed by, or
provide service to, the Employer for any reason other than Disability, death, or
termination for Cause, any Option which is otherwise exercisable by the
Participant shall terminate unless exercised within three months after the date
on which the Participant ceases to be employed by, or provide service to, the
Employer (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided by the Committee, any of the Participant’s
Options that are not otherwise exercisable as of the date on which the
Participant ceases to be employed by, or provide service to, the Employer shall
terminate as of such date.

 

6

--------------------------------------------------------------------------------


 

(ii)           In the event the Participant ceases to be employed by, or provide
service to, the Employer on account of a termination for Cause by the Employer,
any Option held by the Participant shall terminate as of the date the
Participant ceases to be employed by, or provide service to, the Employer. In
addition, notwithstanding any other provisions of this Section 7, if the
Committee determines that the Participant has engaged in conduct that
constitutes Cause at any time while the Participant is employed by, or providing
service to, the Employer or after the Participant’s termination of employment or
service, any Option held by the Participant shall immediately terminate and the
Participant shall automatically forfeit all shares underlying any exercised
portion of an Option for which the Company has not yet delivered the share
certificates, upon refund by the Company of the Exercise Price paid by the
Participant for such shares. Upon any exercise of an Option, the Company may
withhold delivery of share certificates pending resolution of an inquiry that
could lead to a finding resulting in a forfeiture.

 

(iii)          In the event the Participant ceases to be employed by, or provide
service to, the Employer on account of the Participant’s Disability, any Option
which is otherwise exercisable by the Participant shall terminate unless
exercised within one year after the date on which the Participant ceases to be
employed by, or provide service to, the Employer (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Except as otherwise provided by the
Committee, any of the Participant’s Options which are not otherwise exercisable
as of the date on which the Participant ceases to be employed by, or provide
service to, the Employer shall terminate as of such date.

 

(iv)          If the Participant dies while employed by, or providing service
to, the Employer or while an Option remains outstanding under Section 7(d)(i) or
7(d)(iii) above (or within such other period of time as may be specified by the
Committee), any Option that is otherwise exercisable by the Participant shall
terminate unless exercised within one year after the date on which the
Participant ceases to be employed by, or provide service to, the Employer (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Except as
otherwise provided by the Committee, any of the Participant’s Options that are
not otherwise exercisable as of the date on which the Participant ceases to be
employed by, or provide service to, the Employer shall terminate as of such
date.

 

(e)           Exercise of Options.  A Participant may exercise an Option that
has become exercisable, in whole or in part, by delivering a notice of exercise
to the Company. The Participant shall pay the Exercise Price for the Option
(i) in cash, (ii) if permitted by the Committee, by delivering shares of Company
Stock owned by the Participant and having a Fair Market Value on the date of
exercise equal to the Exercise Price or by attestation to ownership of shares of
Company Stock having an aggregate Fair Market Value on the date of exercise
equal to the Exercise Price, (iii) by payment through a broker in accordance
with procedures permitted by Regulation T of the Federal Reserve Board, or
(iv) by such other method as the Committee may approve. Shares of Company Stock
used to exercise an Option shall have been held by the Participant for the
requisite period of time to avoid adverse accounting consequences to the Company
with respect to the Option. Payment for the shares pursuant to the Option, and
any required withholding taxes, must be received by the time specified by the
Committee depending on the type of payment being made, but in all cases prior to
the issuance of the Company Stock.

 

(f)            Limits on Incentive Stock Options.  Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the stock on the date
of the grant with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, as defined in
section 424 of the Code, exceeds $100,000, then the Option, as to the excess,
shall be treated as a Nonqualified Stock Option. An Incentive Stock Option shall
not be granted to any person who is not an Employee of the Company or a parent
or subsidiary, as defined in section 424 of the Code.

 

8.             Stock Units

 

(a)           General Requirements.  The Committee may grant Stock Units to an
Employee, Consultant or Non-Employee Director, upon such terms and conditions as
the Committee deems appropriate under this Section 8. Each Stock Unit shall
represent the right of the Participant to receive a share of Company Stock or an
amount based on the

 

7

--------------------------------------------------------------------------------


 

value of a share of Company Stock. All Stock Units shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan.

 

(b)           Terms of Stock Units.  The Committee may grant Stock Units that
are payable on terms and conditions determined by the Committee, which may
include payment based on achievement of performance goals. Stock Units may be
paid at the end of a specified vesting or performance period, or payment may be
deferred to a date authorized by the Committee. The Committee shall determine
the number of Stock Units to be granted and the requirements applicable to such
Stock Units.

 

(c)           Payment With Respect to Stock Units.  Payment with respect to
Stock Units shall be made in cash, in Company Stock, or in a combination of the
two, as determined by the Committee. The Grant Agreement shall specify the
maximum number of shares that can be issued under the Stock Units.

 

(d)           Requirement of Employment or Service.  The Committee shall
determine in the Grant Agreement under what circumstances a Participant may
retain Stock Units after termination of the Participant’s employment or service,
and the circumstances under which Stock Units may be forfeited.

 

9.             Stock Awards

 

(a)           General Requirements.  The Committee may issue shares of Company
Stock to an Employee, Consultant or Non-Employee Director under a Stock Award,
upon such terms and conditions as the Committee deems appropriate under this
Section 9. Shares of Company Stock issued pursuant to Stock Awards may be issued
for cash consideration or for no cash consideration, and subject to restrictions
or no restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance goals.
The Committee shall determine the number of shares of Company Stock to be issued
pursuant to a Stock Award.

 

(b)           Requirement of Employment or Service.  The Committee shall
determine in the Grant Agreement under what circumstances a Participant may
retain Stock Awards after termination of the Participant’s employment or
service, and the circumstances under which Stock Awards may be forfeited.

 

(c)           Restrictions on Transfer.  While Stock Awards are subject to
restrictions, a Participant may not sell, assign, transfer, pledge or otherwise
dispose of the shares of a Stock Award except upon death as described in
Section 14(a). Each certificate for a share of a Stock Award shall contain a
legend giving appropriate notice of the restrictions in the Grant. The
Participant shall be entitled to have the legend removed when all restrictions
on such shares have lapsed. The Company may retain possession of any
certificates for Stock Awards until all restrictions on such shares have lapsed.

 

(d)           Right to Vote and to Receive Dividends.  The Committee shall
determine to what extent, and under what conditions, the Participant shall have
the right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares during the restriction period.

 

10.          Stock Appreciation Rights and Other Stock-Based Awards

 

(a)           The Committee may grant SARs to an Employee, Non-Employee Director
or Consultant separately or in tandem with an Option. The following provisions
are applicable to SARs:

 

(i)            Base Amount. The Committee shall establish the base amount of the
SAR at the time the SAR is granted. The base amount of each SAR shall be equal
to the per share Exercise Price of the related Option or, if there is no related
Option, an amount that is at least equal to the Fair Market Value of a share of
Company Stock as of the date of Grant of the SAR.

 

8

--------------------------------------------------------------------------------


 

(ii)           Tandem SARs. The Committee may grant tandem SARs either at the
time the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock Option.
In the case of tandem SARs, the number of SARs granted to a Participant that
shall be exercisable during a specified period shall not exceed the number of
shares of Company Stock that the Participant may purchase upon the exercise of
the related Option during such period. Upon the exercise of an Option, the SARs
relating to the Company Stock covered by such Option shall terminate. Upon the
exercise of SARs, the related Option shall terminate to the extent of an equal
number of shares of Company Stock.

 

(iii)          Exercisability. An SAR shall be exercisable during the period
specified by the Committee in the Grant Agreement and shall be subject to such
vesting and other restrictions as may be specified in the Grant Agreement. The
Committee may grant SARs that are subject to achievement of performance goals or
other conditions. The Committee may accelerate the exercisability of any or all
outstanding SARs at any time for any reason. SARs may only be exercised while
the Participant is employed by, or providing service to, the Employer or during
the applicable period after termination of employment or service as described in
Section 7(d). A tandem SAR shall be exercisable only during the period when the
Option to which it is related is also exercisable.

 

(iv)          Grants to Non-Exempt Employees. SARs granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended, may
not be exercisable for at least six months after the date of grant (except that
such SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).

 

(v)           Value of SARs. When a Participant exercises SARs, the Participant
shall receive in settlement of such SARs an amount equal to the value of the
stock appreciation for the number of SARs exercised. The stock appreciation for
an SAR is the amount by which the Fair Market Value of the underlying Company
Stock on the date of exercise of the SAR exceeds the base amount of the SAR as
described in subsection (i).

 

(vi)          Form of Payment. The Committee shall determine whether the stock
appreciation for an SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two. For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR. If shares of
Company Stock are to be received upon exercise of an SAR, cash shall be
delivered in lieu of any fractional share.

 

(b)           Other Stock-Based Awards.  The Committee may grant other awards
not specified in Sections 7, 8 or 9 above that are based on or measured by
Company Stock to Employees, Consultants and Non-Employee Directors, on such
terms and conditions as the Committee deems appropriate. Other Stock-Based
Awards may be granted subject to achievement of performance goals or other
conditions and may be payable in Company Stock or cash, or in a combination of
the two, as determined by the Committee in the Grant Agreement.

 

11.          Qualified Performance-Based Compensation

 

(a)           Designation as Qualified Performance-Based Compensation.  The
Committee may determine that Stock Units, Stock Awards, SARs or Other
Stock-Based Awards granted to an Employee shall be considered “qualified
performance-based compensation” under section 162(m) of the Code, in which case
the provisions of this Section 11 shall apply to such Grants. The Committee may
also grant Options under which the exercisability of the Options is subject to
achievement of performance goals as described in this Section 11 or otherwise.

 

(b)           Performance Goals.  When Grants are made under this Section 11,
the Committee shall establish in writing (i) the objective performance goals
that must be met, (ii) the period during which performance will be measured,
(iii) the maximum amounts that may be paid if the performance goals are met, and
(iv) any other conditions that the Committee deems appropriate and consistent
with the requirements of section 162(m) of the Code for

 

9

--------------------------------------------------------------------------------


 

“qualified performance-based compensation.” The performance goals shall satisfy
the requirements for “qualified performance-based compensation,” including the
requirement that the achievement of the goals be substantially uncertain at the
time they are established and that the performance goals be established in such
a way that a third party with knowledge of the relevant facts could determine
whether and to what extent the performance goals have been met. The Committee
shall not have discretion to increase the amount of compensation that is
payable, but may reduce the amount of compensation that is payable, pursuant to
Grants identified by the Committee as “qualified performance-based
compensation.”

 

(c)           Criteria Used for Objective Performance Goals.  The Committee
shall use objectively determinable performance goals based on one or more of the
following criteria: stock price, earnings per share, price-earnings multiples,
gross profit, net earnings, operating earnings, revenue, revenue growth, number
of days sales outstanding in accounts receivable, number of days of cost of
sales in inventory, productivity, margin, EBITDA (earnings before interest,
taxes, depreciation and amortization), net capital employed, return on assets,
shareholder return, return on equity, return on capital employed, growth in
assets, unit volume, sales, cash flow, market share, relative performance to a
comparison group designated by the Committee, debt reduction, market
capitalization or strategic business criteria consisting of one or more
objectives based on meeting specified R&D programs, new product releases,
revenue goals, market penetration goals, customer growth, geographic business
expansion goals, cost targets, quality improvements, cycle time reductions,
manufacturing improvements and/or efficiencies, human resource programs,
customer programs, goals relating to acquisitions or divestitures or goals
relating to FDA or other regulatory approvals. The performance goals may relate
to one or more business units or the performance of the Company as a whole, or
any combination of the foregoing. Performance goals need not be uniform as among
Participants. Performance goals may be set on a pre tax or after tax basis, may
be defined by absolute or relative measures, and may be valued on a growth or
fixed basis.

 

(d)           Timing of Establishment of Goals.  The Committee shall establish
the performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.

 

(e)           Certification of Results.  The Committee shall certify the
performance results for the performance period specified in the Grant Agreement
after the performance period ends. The Committee shall determine the amount, if
any, to be paid pursuant to each Grant based on the achievement of the
performance goals and the satisfaction of all other terms of the Grant
Agreement.

 

(f)            Death, Disability or Other Circumstances.  The Committee may
provide in the Grant Agreement that Grants under this Section 11 shall be
payable, in whole or in part, in the event of the Participant’s death or
Disability, a Change of Control or under other circumstances consistent with the
Treasury regulations and rulings under section 162(m) of the Code.

 

12.          Deferrals

 

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. The Committee shall establish
rules and procedures for any such deferrals, consistent with applicable
requirements of section 409A of the Code.

 

13.          Withholding of Taxes

 

(a)           Required Withholding.  All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

 

(b)           Election to Withhold Shares.  If the Committee so permits, a
Participant may elect to satisfy the

 

10

--------------------------------------------------------------------------------


 

Company’s tax withholding obligation with respect to Grants paid in Company
Stock by having shares withheld, at the time such Grants become taxable, up to
an amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state and local tax liabilities. The election must be
in a form and manner prescribed by the Committee.

 

14.          Transferability of Grants

 

(a)           Restrictions on Transfer.  Except as described in subsection
(b) below, only the Participant may exercise rights under a Grant during the
Participant’s lifetime, and a Participant may not transfer those rights except
by will or by the laws of descent and distribution. When a Participant dies, the
personal representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.

 

(b)           Transfer of Nonqualified Stock Options to or for Family Members. 
Notwithstanding the foregoing, the Committee may provide, in a Grant Agreement,
that a Participant may transfer Nonqualified Stock Options to family members, or
one or more trusts or other entities for the benefit of or owned by family
members, consistent with the applicable securities laws, according to such terms
as the Committee may determine; provided that the Participant receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

 

15.          Consequences of a Change of Control

 

In the event of a Change of Control, the Committee may take any one or more of
the following actions with respect to any or all outstanding Grants, without the
consent of any Participant: (i) the Committee may determine that outstanding
Options and SARs shall be fully exercisable, and restrictions on outstanding
Stock Awards and Stock Units shall lapse, as of the date of the Change of
Control or at such other time or subject to specific conditions as the Committee
determines, (ii) the Committee may require that Participants surrender their
outstanding Options and SARs in exchange for one or more payments by the
Company, in cash or Company Stock as determined by the Committee, in an amount
equal to the amount by which the then Fair Market Value of the shares of Company
Stock subject to the Participant’s unexercised Options and SARs exceeds the
Exercise Price, if any, and on such terms as the Committee determines,
(iii) after giving Participants an opportunity to exercise their outstanding
Options and SARs, the Committee may terminate any or all unexercised Options and
SARs at such time as the Committee deems appropriate, (iv) with respect to
Participants holding Stock Units or Other Stock-Based Awards, the Committee may
determine that such Participants shall receive one or more payments in
settlement of such Stock Units or Other Stock-Based Awards, in such amount and
form and on such terms as may be determined by the Committee, or (v) the
Committee may determine that Grants that remain outstanding after the Change of
Control shall be converted to similar grants of the surviving corporation (or a
parent or subsidiary of the surviving corporation). Such acceleration,
surrender, termination, settlement or assumption shall take place as of the date
of the Change of Control or such other date as the Committee may specify. 
Notwithstanding the foregoing, to the extent required to comply with section
409A of the Code, a Grant Agreement will include a definition of “Change of
Control” that complies with and falls within the definition of “change in
control event” set forth in section 409A of the Code and any Internal Revenue
Service regulations or other guidance issued thereunder.

 

16.          Requirements for Issuance of Shares

 

No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and

 

11

--------------------------------------------------------------------------------


 

interpretations, including any requirement that a legend be placed thereon. No
Participant shall have any right as a shareholder with respect to Company Stock
covered by a Grant until shares have been issued to the Participant.

 

17.          Amendment and Termination of the Plan

 

(a)           Amendment.  The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without approval of
the shareholders of the Company if such approval is required in order to comply
with the Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Agreement, or except as provided in
Section 18(b) below. Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.

 

(b)           Shareholder Approval for “Qualified Performance-Based
Compensation.”  If Grants are made under Section 11 above, the Plan must be
reapproved by the Company’s shareholders no later than the first shareholders
meeting that occurs in the fifth year following the year in which the
shareholders previously approved the provisions of Section 11, if additional
Grants are to be made under Section 11 and if required by section 162(m) of the
Code or the regulations thereunder.

 

(c)           Termination of Plan.  The Plan shall terminate on the day
immediately preceding the tenth anniversary of its Effective Date, unless the
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the shareholders. The termination of the Plan shall not impair the
power and authority of the Committee with respect to an outstanding Grant.

 

18.          Miscellaneous

 

(a)           Grants in Connection with Corporate Transactions and Otherwise. 
Nothing contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee

 

(b)           Compliance with Law.  The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” comply with the applicable provisions of
section 162(m) of the Code and that, to the extent applicable, Grants comply
with the requirements of section 409A of the Code. To the extent that any legal
requirement of section 16 of the Exchange Act or section 422, 162(m) or 409A of
the Code as set forth in the Plan ceases to be required under section 16 of the
Exchange Act or section 422, 162(m) or 409A of the Code, that Plan provision
shall cease to apply. The Committee may revoke any Grant if it is contrary to
law or modify a Grant to bring it into compliance with any valid and mandatory
government regulation. The Committee may also adopt rules regarding the
withholding of taxes on payments to Participants. The Committee may, in its sole
discretion, agree to limit its authority under this Section.

 

12

--------------------------------------------------------------------------------


 

(c)           Enforceability.  The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

 

(d)           Funding of the Plan; Limitation on Rights.  This Plan shall be
unfunded. The Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to assure the payment of any
Grants under this Plan. Nothing contained in the Plan and no action taken
pursuant hereto shall create or be construed to create a fiduciary relationship
between the Company and any Participant or any other person. No Participant or
any other person shall under any circumstances acquire any property interest in
any specific assets of the Company. To the extent that any person acquires a
right to receive payment from the Company hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

(e)           Rights of Participants.  Nothing in this Plan shall entitle any
Employee, Non-Employee Director or other person to any claim or right to receive
a Grant under this Plan. Neither this Plan nor any action taken hereunder shall
be construed as giving any individual any rights to be retained by or in the
employment or service of the Employer.

 

(f)            No Fractional Shares.  No fractional shares of Company Stock
shall be issued or delivered pursuant to the Plan or any Grant. The Committee
shall determine whether cash, other awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

(g)           Employees Subject to Taxation Outside the United States.  With
respect to Participants who are subject to taxation in countries other than the
United States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

 

(h)           Governing Law.  The validity, construction, interpretation and
effect of the Plan and Grant Agreements issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.

 

13

--------------------------------------------------------------------------------


 

FORM OF INCENTIVE OPTION GRANTS

 

FIBROCELL SCIENCE, INC.

 

2009 EQUITY INCENTIVE PLAN

 

INCENTIVE STOCK OPTION GRANT

 

This STOCK OPTION GRANT, dated as of                      , (the “Date of
Grant”), is delivered by Fibrocell Science, Inc. (the “Company”) to
                      (the “Grantee”).

 

RECITALS

 

The Fibrocell Science, Inc. 2009 Equity Incentive Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company.  The
Compensation Committee of the Committee of Directors of the Company, or if no
such entity exists, the entire Board of Directors (the “Committee”) has decided
to make a stock option grant as an inducement for the Grantee to promote the
best interests of the Company and its shareholders.

 

To the extent the Company is unable to obtain shareholder approval of the Plan
within one year of the Effective Date, any Incentive Stock Options issued
pursuant to the Plan shall automatically be considered Nonqualified Stock
Options, and to the extent a holder of an Incentive Stock Option exercises his
or her Incentive Stock Option prior to such shareholder approval date, such
exercised Option shall automatically be considered to have been a Nonqualified
Stock Option

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.                                      Grant of Option.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement and in the Plan, the Company hereby grants to the
Grantee an incentive stock option (the “Option”) to purchase      shares of
common stock of the Company (“Shares”) at an exercise price of $      per
Share.  The Option shall become exercisable according to Paragraph 2 below.

 

(b)                                 The Option is designated as an incentive
stock option, as described in Paragraph 5 below.  However, if and to the extent
the Option exceeds the limits for an incentive stock option, as described in
Paragraph 5, the Option shall be a nonqualified stock option.

 

2.                                      Exercisability of Option.  The Option
shall become exercisable on the following dates, if the Grantee is employed by,
or providing service to, the Employer (as defined in the Plan) on the applicable
date:

 

Date

 

Shares for Which the Option is Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option.  If the foregoing schedule would produce
fractional Shares, the number of Shares for which the Option becomes exercisable
shall be rounded down to the nearest whole Share.

 

i

--------------------------------------------------------------------------------


 

3.                                      Term of Option.

 

(a)                                 The Option shall have a term of          
years from the Date of Grant and shall terminate at the expiration of that
period, unless it is terminated at an earlier date pursuant to the provisions of
this Agreement or the Plan.

 

(b)                                 The Option shall automatically terminate
upon the happening of the first of the following events:

 

(i)                                     The expiration of the three-month period
after the Grantee ceases to be employed by, or provide service to, the Employer,
if the termination is for any reason other than Disability (as defined in the
Plan), death or Cause (as defined in the Plan).

 

(ii)                                  The expiration of the one-year period
after the Grantee ceases to be employed by, or provide service to, the Employer
on account of the Grantee’s Disability.

 

(iii)                               The expiration of the one-year period after
the Grantee ceases to be employed by, or provide service to, the Employer, if
the Grantee dies while employed by, or providing service to, the Employer or
while the Option remains outstanding as described in subparagraph (i) or
(ii) above.

 

(iv)                              The date on which the Grantee ceases to be
employed by, or provide service to, the Employer for Cause.  In addition,
notwithstanding the prior provisions of this Paragraph 3, if the Grantee engages
in conduct that constitutes Cause after the Grantee’s employment or service
terminates, the Option shall immediately terminate.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the         anniversary of the Date of Grant. 
Any portion of the Option that is not exercisable at the time the Grantee ceases
to be employed by, or provide service to, the Employer shall immediately
terminate.

 

4.                                      Exercise Procedures.

 

(a)                                 Subject to the provisions of Paragraphs 2
and 3 above, the Grantee may exercise part or all of the exercisable Option by
giving the Company written notice of intent to exercise in the manner provided
in this Agreement, specifying the number of Shares as to which the Option is to
be exercised and the method of payment.  Payment of the exercise price shall be
made in accordance with procedures established by the Committee from time to
time based on type of payment being made but, in any event, prior to issuance of
the Shares.  The Grantee shall pay the exercise price (i) in cash, (ii) with the
approval of the Committee, by delivering Shares of the Company, which shall be
valued at their fair market value on the date of delivery, or by attestation (on
a form prescribed by the Committee) to ownership of Shares having a fair market
value on the date of exercise equal to the exercise price, (iii) by payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board or (iv) by such other method as the Committee may
approve.  The Committee may impose from time to time such limitations as it
deems appropriate on the use of Shares of the Company to exercise the Option.

 

(b)                                 The obligation of the Company to deliver
Shares upon exercise of the Option shall be subject to all applicable laws,
rules, and regulations and such approvals by governmental agencies as may be
deemed appropriate by the Committee, including such actions as Company counsel
shall deem necessary or appropriate to comply with relevant securities laws and
regulations.  The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing Shares for the Grantee’s own account and not with a view to or for
sale in connection with any distribution of the Shares, or such other
representation as the Committee deems appropriate.

 

(c)                                  All obligations of the Company under this
Agreement shall be subject to the rights of the Company as set forth in the Plan
to withhold amounts required to be withheld for any taxes, if applicable. 
Subject to Committee approval, the Grantee may elect to satisfy any tax
withholding obligation of the Employer with respect to the Option by having
Shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state and local tax
liabilities.

 

ii

--------------------------------------------------------------------------------


 

5.                                      Designation as Incentive Stock Option.

 

(a)                                 This Option is designated an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  If the aggregate fair market value of the stock on the date of the
grant with respect to which incentive stock options are exercisable for the
first time by the Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a parent or subsidiary, exceeds $100,000,
then the Option, as to the excess, shall be treated as a nonqualified stock
option that does not meet the requirements of Section 422.  If and to the extent
that the Option fails to qualify as an incentive stock option under the Code,
the Option shall remain outstanding according to its terms as a nonqualified
stock option.

 

(b)                                 The Grantee understands that favorable
incentive stock option tax treatment is available only if the Option is
exercised while the Grantee is an employee of the Company or a parent or
subsidiary of the Company or within a period of time specified in the Code after
the Grantee ceases to be an employee.  The Grantee understands that the Grantee
is responsible for the income tax consequences of the Option, and, among other
tax consequences, the Grantee understands that he or she may be subject to the
alternative minimum tax under the Code in the year in which the Option is
exercised.  The Grantee will consult with his or her tax adviser regarding the
tax consequences of the Option.

 

(c)                                  The Grantee agrees that the Grantee shall
immediately notify the Company in writing if the Grantee sells or otherwise
disposes of any Shares acquired upon the exercise of the Option and such sale or
other disposition occurs on or before the later of (i) two years after the Date
of Grant or (ii) one year after the exercise of the Option.  The Grantee also
agrees to provide the Company with any information requested by the Company with
respect to such sale or other disposition.

 

6.                                      Change of Control.  The provisions of
the Plan applicable to a Change of Control shall apply to the Option, and, in
the event of a Change of Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan.

 

7.                                      Restrictions on Exercise.  Only the
Grantee may exercise the Option during the Grantee’s lifetime.  After the
Grantee’s death, the Option shall be exercisable (subject to the limitations
specified in the Plan) solely by the legal representatives of the Grantee, or by
the person who acquires the right to exercise the Option by will or by the laws
of descent and distribution, to the extent that the Option is exercisable
pursuant to this Agreement.

 

8.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  The grant and exercise of the Option are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) changes in capitalization of the Company and (iv) other
requirements of applicable law.  The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.

 

9.                                      No Employment or Other Rights.  The
grant of the Option shall not confer upon the Grantee any right to be retained
by or in the employ or service of the Employer and shall not interfere in any
way with the right of the Employer to terminate the Grantee’s employment or
service at any time.  The right of the Employer to terminate at will the
Grantee’s employment or service at any time for any reason is specifically
reserved.

 

10.                               No Shareholder Rights.  Neither the Grantee,
nor any person entitled to exercise the Grantee’s rights in the event of the
Grantee’s death, shall have any of the rights and privileges of a shareholder
with respect to the Shares subject to the Option, until certificates for Shares
have been issued upon the exercise of the Option.

 

11.                               Assignment and Transfers.  The rights and
interests of the Grantee under this Agreement may not be sold, assigned,
encumbered or otherwise transferred except, in the event of the death of the
Grantee, by will or by the laws of descent and distribution.  In the event of
any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Option or any right hereunder, except as provided for
in this Agreement, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Option by notice to the Grantee, and the Option and all rights
hereunder shall thereupon become null and void.  The rights and protections of
the Company hereunder shall extend to any successors or assigns of the

 

iii

--------------------------------------------------------------------------------


 

Company and to the Company’s parents, subsidiaries, and affiliates.  This
Agreement may be assigned by the Company without the Grantee’s consent.

 

12.                               Applicable Law.  The validity, construction,
interpretation and effect of this instrument shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflicts of laws provisions thereof.

 

13.                               Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Company in care of the General
Counsel at 405 Eagleview Blvd., Exton, PA  19341, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Employer, or to such other address as the Grantee may designate to the
Employer in writing.  Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

iv

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

 

 

FIBROCELL SCIENCE, INC.

 

 

 

 

 

By:

 

 

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement.  I hereby further agree that all
the decisions and determinations of the Committee shall be final and binding.

 

 

Grantee:

 

 

 

 

 

 

 

 

Date:

 

 

v

--------------------------------------------------------------------------------


 

FORM OF NONQUALIFIED OPTION GRANTS

 

FIBROCELL SCIENCE, INC.

 

2009 EQUITY INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION GRANT

 

This STOCK OPTION GRANT, dated as of                           (the “Date of
Grant”), is delivered by Fibrocell Science, Inc. (the “Company”) to
                        (the “Grantee”).

 

RECITALS

 

The Fibrocell Science, Inc. 2009 Equity Incentive Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company.  The
Compensation Committee of the Committee of Directors of the Company, or if no
such entity exists, the entire Board of Directors (the “Committee”) has decided
to make a stock option grant as an inducement for the Grantee to promote the
best interests of the Company and its shareholders.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.                                      Grant of Option.  Subject to the terms
and conditions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee a nonqualified stock option (the “Option”) to purchase
                   shares of common stock of the Company (“Shares”) at an
exercise price of $                 per Share.  The Option shall become
exercisable according to Paragraph 2 below.

 

2.                                      Exercisability of Option.  The Option
shall become exercisable on the following dates, if the Grantee is employed by,
or providing service to, the Employer (as defined in the Plan) on the applicable
date:

 

Date

 

Shares for Which the Option is Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option.  If the foregoing schedule would produce
fractional Shares, the number of Shares for which the Option becomes exercisable
shall be rounded down to the nearest whole Share.

 

3.                                      Term of Option.

 

(a)                                 The Option shall have a term of            
years from the Date of Grant and shall terminate at the expiration of that
period, unless it is terminated at an earlier date pursuant to the provisions of
this Agreement or the Plan.

 

(b)                                 The Option shall automatically terminate
upon the happening of the first of the following events:

 

(i)                                     The expiration of the three-month period
after the Grantee ceases to be employed by, or provide service to, the Employer,
if the termination is for any reason other than Disability (as defined in the
Plan), death or Cause (as defined in the Plan).

 

(ii)                                  The expiration of the one-year period
after the Grantee ceases to be employed by, or provide service to, the Employer
on account of the Grantee’s Disability.

 

i

--------------------------------------------------------------------------------


 

(iii)                               The expiration of the one-year period after
the Grantee ceases to be employed by, or provide service to, the Employer, if
the Grantee dies while employed by, or providing service to, the Employer or
while the Option remains outstanding as described in subparagraph (i) or
(ii) above.

 

(iv)                              The date on which the Grantee ceases to be
employed by, or provide service to, the Employer for Cause.  In addition,
notwithstanding the prior provisions of this Paragraph 3, if the Grantee engages
in conduct that constitutes Cause after the Grantee’s employment or service
terminates, the Option shall immediately terminate.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the            anniversary of the Date of
Grant.  Any portion of the Option that is not exercisable at the time the
Grantee ceases to be employed by, or provide service to, the Employer shall
immediately terminate.

 

4.                                      Exercise Procedures.

 

(a)                                 Subject to the provisions of Paragraphs 2
and 3 above, the Grantee may exercise part or all of the exercisable Option by
giving the Company written notice of intent to exercise in the manner provided
in this Agreement, specifying the number of Shares as to which the Option is to
be exercised and the method of payment.  Payment of the exercise price shall be
made in accordance with procedures established by the Committee from time to
time based on type of payment being made but, in any event, prior to issuance of
the Shares.  The Grantee shall pay the exercise price (i) in cash, (ii) with the
approval of the Committee, by delivering Shares of the Company, which shall be
valued at their fair market value on the date of delivery, or by attestation (on
a form prescribed by the Committee) to ownership of Shares having a fair market
value on the date of exercise equal to the exercise price, (iii) by payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board or (iv) by such other method as the Committee may
approve.  The Committee may impose from time to time such limitations as it
deems appropriate on the use of Shares of the Company to exercise the Option.

 

(b)                                 The obligation of the Company to deliver
Shares upon exercise of the Option shall be subject to all applicable laws,
rules, and regulations and such approvals by governmental agencies as may be
deemed appropriate by the Committee, including such actions as Company counsel
shall deem necessary or appropriate to comply with relevant securities laws and
regulations.  The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing Shares for the Grantee’s own account and not with a view to or for
sale in connection with any distribution of the Shares, or such other
representation as the Committee deems appropriate.

 

(c)                                  All obligations of the Company under this
Agreement shall be subject to the rights of the Company as set forth in the Plan
to withhold amounts required to be withheld for any taxes, if applicable. 
Subject to Committee approval, the Grantee may elect to satisfy any tax
withholding obligation of the Employer with respect to the Option by having
Shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state and local tax
liabilities.

 

5.                                      Change of Control.  The provisions of
the Plan applicable to a Change of Control shall apply to the Option, and, in
the event of a Change of Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan.

 

6.                                      Restrictions on Exercise.  Except as the
Committee may otherwise permit pursuant to the Plan, only the Grantee may
exercise the Option during the Grantee’s lifetime and, after the Grantee’s
death, the Option shall be exercisable (subject to the limitations specified in
the Plan) solely by the legal representatives of the Grantee, or by the person
who acquires the right to exercise the Option by will or by the laws of descent
and distribution, to the extent that the Option is exercisable pursuant to this
Agreement.

 

7.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  The grant and exercise of the Option are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to,

 

ii

--------------------------------------------------------------------------------


 

provisions pertaining to (i) rights and obligations with respect to withholding
taxes, (ii) the registration, qualification or listing of the Shares,
(iii) changes in capitalization of the Company and (iv) other requirements of
applicable law.  The Committee shall have the authority to interpret and
construe the Option pursuant to the terms of the Plan, and its decisions shall
be conclusive as to any questions arising hereunder.

 

8.                                      No Employment or Other Rights.  The
grant of the Option shall not confer upon the Grantee any right to be retained
by or in the employ or service of the Employer and shall not interfere in any
way with the right of the Employer to terminate the Grantee’s employment or
service at any time. The right of the Employer to terminate at will the
Grantee’s employment or service at any time for any reason is specifically
reserved.

 

9.                                      No Shareholder Rights.  Neither the
Grantee, nor any person entitled to exercise the Grantee’s rights in the event
of the Grantee’s death, shall have any of the rights and privileges of a
shareholder with respect to the Shares subject to the Option, until certificates
for Shares have been issued upon the exercise of the Option.

 

10.                               Assignment and Transfers.  Except as the
Committee may otherwise permit pursuant to the Plan, the rights and interests of
the Grantee under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Grantee, by will
or by the laws of descent and distribution.  In the event of any attempt by the
Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Option or any right hereunder, except as provided for in this Agreement, or in
the event of the levy or any attachment, execution or similar process upon the
rights or interests hereby conferred, the Company may terminate the Option by
notice to the Grantee, and the Option and all rights hereunder shall thereupon
become null and void.  The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Grantee’s consent.

 

11.                               Applicable Law.  The validity, construction,
interpretation and effect of this instrument shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflicts of laws provisions thereof.

 

12.                               Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Company in care of the General
Counsel at 405 Eagleview Blvd., Exton, PA  19341, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Employer, or to such other address as the Grantee may designate to the
Employer in writing.  Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

iii

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

 

FIBROCELL SCIENCE, INC.

 

 

 

 

 

By:

 

 

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

 

 

Grantee:

 

 

 

 

 

 

 

 

Date:

 

 

iv

--------------------------------------------------------------------------------


 

FORM OF BOARD OF DIRECTORS GRANTS

 

FIBROCELL SCIENCE, INC.

 

2009 EQUITY INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION GRANT

 

This STOCK OPTION GRANT, dated as of                          (the “Date of
Grant”), is delivered by Fibrocell Science, Inc. (the “Company”) to
                       (the “Grantee”).

 

RECITALS

 

The Fibrocell Science, Inc. 2009 Equity Incentive Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company.  The
Compensation Committee of the Committee of Directors of the Company, or if no
such entity exists, the entire Board of Directors (the “Committee”) has decided
to make a stock option grant as an inducement for the Grantee to promote the
best interests of the Company and its shareholders.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.                                      Grant of Option.  Subject to the terms
and conditions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee a nonqualified stock option (the “Option”) to purchase
                   shares of common stock of the Company (“Shares”) at an
exercise price of $                 per Share.  The Option shall become
exercisable according to Paragraph 2 below.

 

2.                                      Exercisability of Option.  The Option
shall become exercisable on the following dates, if the Grantee is providing
service to the Company as a member of its Board of Directors on the applicable
date:

 

Date

 

Shares for Which the Option is Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option.  If the foregoing schedule would produce
fractional Shares, the number of Shares for which the Option becomes exercisable
shall be rounded down to the nearest whole Share. Any portion of the Option that
is not exercisable at the time the Grantee ceases to be a member of the Board of
Directors shall immediately terminate.

 

3.                                      Term of Option.  The Option shall have a
term of        years from the Date of Grant and shall terminate at the
expiration of that period, unless it is terminated at an earlier date pursuant
to the provisions of this Agreement or the Plan.  Notwithstanding anything to
the contrary in the Plan, the Option shall not terminate due to the termination
of service, death, or Disability of the Grantee.

 

4.                                      Exercise Procedures.

 

(a)                                 Subject to the provisions of Paragraphs 2
and 3 above, the Grantee may exercise part or all of the exercisable Option by
giving the Company written notice of intent to exercise in the manner provided
in this Agreement, specifying the number of Shares as to which the Option is to
be exercised and the method of payment.  Payment of the exercise price shall be
made in accordance with procedures established by the Committee from time to
time based on type of payment being made but, in any event, prior to issuance of
the Shares.  The Grantee shall pay the exercise price (i) in cash, (ii) with the
approval of the Committee, by delivering Shares of the Company,

 

i

--------------------------------------------------------------------------------


 

which shall be valued at their fair market value on the date of delivery, or by
attestation (on a form prescribed by the Committee) to ownership of Shares
having a fair market value on the date of exercise equal to the exercise price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board or (iv) by such other method as the
Committee may approve.  The Committee may impose from time to time such
limitations as it deems appropriate on the use of Shares of the Company to
exercise the Option.

 

(b)                                 The obligation of the Company to deliver
Shares upon exercise of the Option shall be subject to all applicable laws,
rules, and regulations and such approvals by governmental agencies as may be
deemed appropriate by the Committee, including such actions as Company counsel
shall deem necessary or appropriate to comply with relevant securities laws and
regulations.  The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing Shares for the Grantee’s own account and not with a view to or for
sale in connection with any distribution of the Shares, or such other
representation as the Committee deems appropriate.

 

(c)                                  All obligations of the Company under this
Agreement shall be subject to the rights of the Company as set forth in the Plan
to withhold amounts required to be withheld for any taxes, if applicable. 
Subject to Committee approval, the Grantee may elect to satisfy any tax
withholding obligation of the Company with respect to the Option by having
Shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state and local tax
liabilities.

 

5.                                      Change of Control.  The provisions of
the Plan applicable to a Change of Control shall apply to the Option, and, in
the event of a Change of Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan.

 

6.                                      Restrictions on Exercise.  Except as the
Committee may otherwise permit pursuant to the Plan, only the Grantee may
exercise the Option during the Grantee’s lifetime and, after the Grantee’s
death, the Option shall be exercisable (subject to the limitations specified in
the Plan) solely by the legal representatives of the Grantee, or by the person
who acquires the right to exercise the Option by will or by the laws of descent
and distribution, to the extent that the Option is exercisable pursuant to this
Agreement.

 

7.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  The grant and exercise of the Option are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) changes in capitalization of the Company and (iv) other
requirements of applicable law.  The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.

 

8.                                      No Service or Other Rights.  The grant
of the Option shall not confer upon the Grantee any right to be retained by or
in the service of the Company.

 

9.                                      No Shareholder Rights.  Neither the
Grantee, nor any person entitled to exercise the Grantee’s rights in the event
of the Grantee’s death, shall have any of the rights and privileges of a
shareholder with respect to the Shares subject to the Option, until certificates
for Shares have been issued upon the exercise of the Option.

 

10.                               Assignment and Transfers.  Except as the
Committee may otherwise permit pursuant to the Plan, the rights and interests of
the Grantee under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Grantee, by will
or by the laws of descent and distribution.  In the event of any attempt by the
Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Option or any right hereunder, except as provided for in this Agreement, or in
the event of the levy or any attachment, execution or similar process upon the
rights or interests hereby conferred, the Company may terminate the Option by
notice to the Grantee, and the Option and all rights hereunder shall thereupon
become null and void.  The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Grantee’s consent.

 

ii

--------------------------------------------------------------------------------


 

11.                               Applicable Law.  The validity, construction,
interpretation and effect of this instrument shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflicts of laws provisions thereof.

 

12.                               Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Company in care of the General
Counsel at 405 Eagleview Blvd., Exton, PA  19341, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the books and
records of the Company, or to such other address as the Grantee may designate to
the Company in writing.  Any notice shall be delivered by hand, sent by telecopy
or enclosed in a properly sealed envelope addressed as stated above, registered
and deposited, postage prepaid, in a post office regularly maintained by the
United States Postal Service.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

iii

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

 

FIBROCELL SCIENCE, INC.

 

 

 

 

 

By:

 

 

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

 

 

Grantee:

 

 

 

 

 

 

 

 

Date:

 

 

iv

--------------------------------------------------------------------------------